Citation Nr: 0026785	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-00 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of 
the rectum due to exposure to Agent Orange for accrued 
benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

The Board notes that the appellant had requested a hearing 
before a member of the Board but subsequently withdrew that 
request.  Therefore, the Board will proceed with its 
disposition of this appeal.


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1996.

2.  The appellant's application for dependency and indemnity 
compensation, death pension, and accrued benefits by a 
surviving spouse (DIC) was received at the RO in December 
1997.

3.  The above facts are not in dispute.

4.  The claim for service connection for the cause of the 
veteran's death is not plausible.





CONCLUSIONS OF LAW

1.  The claim for accrued benefits based on service 
connection for adenocarcinoma of the rectum is without legal 
merit.  38 U.S.C.A. § 5121(a) (West Supp. 2000); 38 C.F.R. 
§ 3.1000 (1999); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

2.  The claim for entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Accrued Benefits

The controlling statutory and regulatory law provides that 
upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled on the basis of evidence in the 
claims file at the time of death, and due and unpaid for a 
period not to exceed two years, may be paid to the veteran's 
spouse.  38 U.S.C.A. § 5121(a)(2)(A) (West Supp. 2000); 
38 C.F.R. § 3.1000(a)(1)(I) (1999).  The application for such 
accrued benefits must be made within one year of the date of 
the veteran's death.  38 U.S.C.A. § 5121(c) (West 1991); 
38 C.F.R. § 3.1000(c) (1999).  A widow's claim for Dependency 
and Indemnity Compensation (DIC) benefits is deemed to 
include a claim for any accrued benefits.  38 C.F.R. 
§ 3.1000(c). 

The certificate of death indicates that the veteran died on 
October [redacted], 1996.  On November 13, 1996, the appellant's 
application for a United States flag for burial purposes was 
received by VA.  Her claim for DIC benefits and accrued 
benefits was not received by VA until December 17, 1997, more 
than one year following the date of the veteran's death.  
These facts are not in dispute.  Since the pertinent facts 
are not in dispute and the law is dispositive, the claim must 
be denied because of the absence of legal merit.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that is 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1999). 

The appellant contends that service connection is warranted 
for the cause of the veteran's death because his fatal rectal 
cancer was caused by his exposure to Agent Orange during 
active duty.   

The Board notes that service incurrence or aggravation of a 
malignant tumor may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  However, neither carcinoma 
of the rectum nor carcinoma of the colon is a disease subject 
to presumptive service connection on an Agent Orange basis.  
See 38 U.S.C.A. § 1116 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.309(e) (1999).

As a preliminary matter, the Board must determine whether the 
appellant has presented evidence of a well-grounded claim, 
that is, whether she has presented a claim that is plausible 
and meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609  (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
Where a determinative issue involves medical causation or 
diagnosis, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

As noted above, the veteran died in October 1996.  According 
to the certificate of death, the immediate cause of the 
veteran's death was cancer of the rectum.  No other condition 
was certified as an immediate or contributory cause of the 
veteran's death.  

At the time of the veteran's death, service connection was in 
effect for no disability.

The medical evidence of record indicates that the veteran was 
found to have adenocarcinoma of the colon while hospitalized 
in a VA facility in September and October 1992.  In the later 
medical evidence of record, the fatal cancer was identified 
as rectal carcinoma on some occasions and colon carcinoma on 
other occasions.  There is no indication in any of the 
medical evidence of record that the fatal cancer was present 
in service or until many years thereafter, that it was 
etiologically related to the veteran's exposure to Agent 
Orange in service or that it was otherwise etiologically 
related to service.  

The evidence of a nexus between the veteran's fatal carcinoma 
and his military service is limited to the statements of the 
veteran's and the appellant.  As laypersons, they are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the Board must 
conclude that the appellant's claim is not well grounded. 


ORDER

Service connection for adenocarcinoma of the rectum due to 
exposure to Agent Orange for the purpose of accrued benefits 
is denied.

Service connection for the cause of the veteran's death is 
denied.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals




 

